Corrected Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 and 21-30 remain allowable over the prior art of record including the prior art submitted in the Information Disclosure Statement filed on June 27, 2022.  The IDS cited 4 US Patent documents which were considered and 4 Chinese Patent documents which only the English abstract of CN 108227396 was considered as the remaining ones did not include a statement of relevance nor any English translation.
Lu (US patent 10,162,257) teaches an extreme ultraviolet lithographic apparatus and process but does not teach determining the optimum exposure does of the photoresist nor multiple exposures as recited in the independent claims.  Lee (US Patent 7,169,514) teaches an extreme ultraviolet mask but it does not teach the features of the mask used in the method as recited in the independent claims.  US Patent 6,607,798 teaches a coating process and not the method recited in the independent claims.  Ruoff (US 9,041,908) teaches an exposure apparatus but not the features of the exposure mask nor the method recited in the independent claims.  Therefore, the prior art cited in the IDS filed on 6/27/2022 do not teach nor suggest the claimed process recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383. The examiner can normally be reached Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737